In a proceeding pursuant to CPLR article 78 to review a determination of respondent Max G. Rubinstein, which terminated petitioner’s service as a probationary teacher, she appeals from a judgment of the Supreme Court, Queens County, entered March 19, 1975, which denied the application and dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner has failed to establish any denial of her rights under the applicable section of the Education Law or under the by-laws of the board of education. Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur. [80 Misc 2d 700.]